TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2021



                                      NO. 03-21-00072-CV


    Maplewood Ventures, L.L.C.; Edward Boehm, Individually; and Stephanie Boehm,
                               Individually, Appellant

                                                 v.

                              Gold Coast Ventures, Inc., Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on January 26, 2021.

Maplewood Ventures, L.L.C.; Edward Boehm, Individually; and Stephanie Boehm, Individually

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.